Citation Nr: 1403739	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-32 534	)	DATE
	)
	)

On appeal from the
	Department of Veterans Affairs Regional Office in Muskogee, Oklahoma	


THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to January 7, 2013, and in excess of 40 percent thereafter for status post prostate cancer, to include restoration of a 100 percent evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that reduced the Veteran's evaluation for his service-connected status post prostate cancer from 100 percent to 20 percent disabling, effective on March 1, 2010. 

The Veteran was afforded a videoconference hearing before the Board in October 2011.  A transcript of the testimony offered at this hearing has been associated with the record.

When this case was previously before the Board in December 2012, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

During the course of this appeal, in a February 2013 rating decision, the disability rating for status post prostate cancer was increased from 20 percent to 40 percent, effective January 7, 2013.  This did not satisfy the Veteran's appeal.

The Board notes that in addition to a paper claims file there is an electronic "Virtual VA" file that was also reviewed in order to ensure thorough analysis of the evidence of record.


FINDINGS OF FACT

1.  The RO granted service connection and assigned a 100 percent rating for prostate cancer, effective on February 9, 2007.



2.  The RO reduced the 100 percent rating assigned for the service-connected prostate cancer on March 1, 2010, based on examination findings showing a diagnosis of status post prostate cancer with residuals of urinary incontinence and urinary tract infection. 

3.  Prior to January 7, 2013, the impairment from the service-connected status post prostate cancer was manifested by the requirement for wearing absorbent materials which required changing less than two times per day, daytime voiding intervals of two hours, and awakening to void two times per night.  

4.  Since January 7, 2013, the impairment from the service-connected status post prostate cancer was manifested by the requirement for wearing of absorbent materials which required changing two to four times per day, daytime voiding intervals of one and two hours, decreased force of stream, hesitancy, slow stream, and weak stream.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for the service-connected status post prostate cancer are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.6, 4.115a, 4.115b including Diagnostic Code 7528 (2013).

2.  The criteria for the assignment of an evaluation in excess of 20 percent prior to January 7, 2013, and in excess of 40 percent thereafter, for status post prostate cancer have not been met or approximated.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There are specific notice requirements found in 38 C.F.R. § 3.105(e) which are applicable to reductions of disability ratings.  The Board believes that those specific notice requirements take precedence over the more general notice requirements found in VCAA. 

In this case, VA sent the Veteran a notice letter in October 2009 that informed him of the proposal to reduce the rating assigned for his service-connected prostate cancer from 100 percent.  VA attached a copy of the October 2009 rating decision that made the proposal. 

Significantly, the Veteran was provided with the reason for the proposed reduction and the type of information or evidence he could submit in response.  He was informed of his right to a personal hearing on this matter.  The letter also informed the Veteran that if no additional evidence was received within 60 days, the rating would be reduced effective on the first day of the third month following notice of the final decision.  The December 2009 rating decision formally reduced the evaluation for his prostate cancer from 100 percent to 20 percent, effective on March 1, 2010. 

Turning to the Veteran's increased evaluation claim, the VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In a letter dated in March 2007, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  This letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification. 

As noted above, the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the person who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Of even greater significance, as will be discussed in greater detail below, based on the Veteran's statements at the Board hearing, the Board remanded the claim to afford the Veteran an additional VA examination.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Board also finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and pertinent post-service medical records have been obtained.  The Veteran was provided a VA examination in January 2013. 

Since the existing record is sufficient to decide these claims, further examination is not needed.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

With respect to the Veteran's claim for increase, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000). 

Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Rating Reduction

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4. 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13 (2013).

The Veteran's 100 percent evaluation for prostate cancer was based on Diagnostic Code 7528, under which active malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b).

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The Court of Appeals for Veterans Claims (Court) has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. 

Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000); Brown, 5 Vet. App. at 420-21.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2013).  This section provides that rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 

However, the provisions of 38 C.F.R. § 3.344  specify that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. 

The regulations provide further that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve. 

The Board notes that this rating had not been in effect for five years, and was not stabilized.  Reexaminations disclosing improvement, physical or mental, in this disability will warrant a reduction in rating.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 419.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. 

The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013). 

However, the Court has specified a different burden of proof with respect to rating reduction claims.  The issue in this case is whether the RO was justified in reducing the Veteran's 100 percent rating, rather than whether the Veteran is entitled to "reinstatement" of the 100 percent rating.  See Brown, 5 Vet. App. at 421; see also Kitchens, 7 Vet. App. at 320, 325.

Based on a thorough review of the record, and for the following reasons, the Board concludes that the reduction in the assigned disability rating for the Veteran's prostate cancer, from 100 percent, effective March 1, 2010, was done in a procedurally correct manner, and that the evidence does not demonstrate that restoration of the 100 percent rating is appropriate. 

In this case, the reduction of the Veteran's 100 percent disability evaluation was based on the report of a September 2009 VA-contracted examination, which included a diagnosis of status post prostate cancer treatment with brachytherapy with residuals of urinary incontinence, erectile dysfunction, and fecal leakage.  The examiner noted that the Veteran had residuals from the treatment of prostate cancer. 

The subsequent treatment records showed that the Veteran had no recurrence of his prostate cancer.

Thus, on this record, the reduction of the 100 percent schedular evaluation for the service-connected prostate cancer was proper. 

Pursuant to Diagnostic Code 7528, the Veteran was afforded a comprehensive VA-contracted examination that confirmed that the prostate cancer was in remission and no longer active.  The examination found no evidence of local metastasis or reoccurrence. 

While the Veteran does have ratable residuals of prostate cancer, Diagnostic Code 7528 makes it clear that residuals alone cannot serve as a basis for continuation or restoration of a 100 percent evaluation for prostate cancer.  38 C.F.R. § 4.115b. 

Although the rating decision on appeal did not cite 38 C.F.R. § 3.344, the RO's decision was based on a review of the entire record.  It cited the September 2009 examination, which full and complete. 

The September 2009 VA-contracted examination clearly reflects a finding of material improvement that was reasonably certain to be maintained under the ordinary conditions of life.  See Kitchens, supra; Brown, supra.

Thus, the Board finds that at the time of the December 2009 rating reduction the evidence reflected an actual improvement in the Veteran's residuals of prostate cancer, such that a rating reduction from 100 percent was warranted based on applicable criteria. 

The evidence clearly establishes that the procedures specified in Diagnostic Code 7528 and 38 C.F.R. §§ 3.105  and 3.344 were followed, in that the Veteran was notified in October 2009 of the proposed reduction, and a December 2009 rating decision made the reduction effective March 1, 2010, and that the rating reduction was therefore proper. 



Increased Rating

As noted, if there has been no local reoccurrence or metastasis following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, then the disability is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  In this case, voiding dysfunction is the predominant residual.  Moreover, there is no evidence or assertion of a recurrence of the Veteran's prostate cancer.  

Voiding dysfunctions are addressed under 38 C.F.R. § 4.115a, which directs that the particular condition be rated as urine leakage, urinary frequency, or obstructed voiding. 

Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence. 

A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed, less than 2 times per day. 

When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted. 

When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  This is the highest schedular rating assignable based on voiding dysfunction.  See 38 C.F.R. § 4.115a (2013).

For renal dysfunction, a noncompensable rating is warranted for albumin and casts with history of acute nephritis; or hypertension non-compensable under diagnostic code 7101. 

A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101. 

A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101. 

An 80 percent rating is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion. 

A maximum rating of 100 percent is warranted where renal dysfunction requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a. 

The medical evidence on file and the Veteran's statements show that the Veteran's service-connected status post prostate cancer is predominantly manifested by urinary frequency, leakage, and incontinence, rather than urinary tract infections (UTIs) or renal dysfunction.  

That is, although an incidental diagnosis of UTI was noted in the below-detailed September 2009 VA examination, that is not the predominate manifestation of the Veteran's disability.  In a January 2013 VA examination it was noted that the Veteran did not have a history of recurrent symptomatic UTI or kidney infections.  Basically, the medical evidence of record does not demonstrate renal dysfunction.  As such, the discussion below will focus on the predominate symptoms and Diagnostic Code 7528.



Disability Evaluation 

VA treatment records show a diagnosis confirmed by biopsy of prostate cancer; in August 2007 the Veteran agreed to have a perineal prostatectomy.

The Veteran was afforded a VA-contracted examination in September 2009 in which he reported urinating six times a day at intervals of two hours and during the night; he urinated two times at intervals of 4 hours.  The Veteran reported urinary incontinence which required a pad as often as one time per day but did not require an appliance.  Rectal examination was normal with no hemorrhoids, fissures, or masses.  The examiner gave a diagnosis of status post prostate cancer with residuals of urinary incontinence and urinary tract infection.

A letter from Dr. O.A., M.D., in January 2010 noted that the Veteran was diagnosed with early stage prostate cancer and underwent a prostate brachytherapy procedure in February 2008 as a form of definitive treatment.  After this procedure the Veteran developed urinary symptoms to include urinary urgency and incontinence if he did not make it to the bathroom on time.

At his Board hearing in October 2011, the Veteran testified that he had to wear a pad due to urinary incontinence as much as 2 to 3 times per day.

In response to the Board's remand, the Veteran was afforded a VA examination in January 2013 in which he reported requiring the wearing of absorbent materials which had to be changed two to four times per day; daytime voiding intervals between one and two hours; decreased force of stream; hesitancy; slow stream; and weak stream.  The VA examiner noted the Veteran's brachytherapy and that the prostate cancer was in remission.  The examiner stated that the Veteran had no local recurrence or metastasis of the original prostate cancer.  

Taking into account all relevant evidence, the Board finds that the criteria for higher evaluations for the Veteran's service connected status post prostate cancer have not been met. 

In this regard, the Board notes that Diagnostic Code 7528 makes it clear that residuals alone cannot serve as a basis for continuation or restoration of a 100 percent evaluation for prostate cancer.  38 C.F.R. § 4.115b. 

Prior to January 7, 2013, the Veteran was in receipt of a 20 percent evaluation for his service-connected status post prostate cancer.  Therefore, to warrant a higher evaluation of 40 percent it must be shown that there was leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day.

Review of the evidence of record prior to January 7, 2013, shows a VA-contracted examination in September 2009 in which the Veteran reported urinary incontinence which required a pad as often as one time per day but did not require an appliance.

Since January 7, 2013, the Veteran has been in receipt of a 40 percent evaluation for his service-connected status post prostate cancer.  Therefore, to warrant a higher evaluation of 60 percent it must be shown that factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

Review of the evidence of record since January 7, 2013, shows a VA examination in January 2013 in which the Veteran reported requiring the wearing of absorbent materials which had to be changed two to four times per day.

Thus, on this record, the Board finds that higher schedular evaluations for the service-connected status post prostate cancer are not assignable in this case.

The Board notes that according to 38 C.F.R. § 3.321(b) (1) (2013), ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability. 

Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996). 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 

If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication that the rating criteria are inadequate to rate the service-connected status post prostate cancer.  There is no suggestion that the rating criteria do not reasonably describe the disability level and symptomatology. 

Accordingly, as the Veteran's disability picture is not found to be unusual or exceptional, referral for extraschedular consideration is not required.

Finally, the Court has recently held that a request for a total disability rating based on individual unemployability due to service connected disability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Records reflect that the Veteran has retired from working.  While he has indicated that he is unable to perform some activities due to his service-connected disabilities, such as videography per his report in the January 2013 VA examination, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


ORDER

Entitlement to an evaluation in excess of 20 percent prior to January 7, 2013, and in excess of 40 percent thereafter for status post prostate cancer, to include restoration of a 100 percent evaluation is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


